Order entered February 5, 2020




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00159-CV

                          KBIDC INVESTMENTS, LLC, Appellant

                                                 V.

ZURU TOYS INC., ZURU INC., AND ZURU LTD., TINNUS ENTERPRISES, LLC AND
                        JOSH MALONE, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-05584-2017

                                            ORDER
       The jury charge was omitted from the clerk’s record in this appeal. Accordingly, we

ORDER the Collin County District Clerk to file a supplemental clerk’s record by February 14,

2020 containing the jury charge in this case.


                                                         /s/   LANA MYERS
                                                               PRESIDING JUSTICE